Opinión disidente emitida por la
Jueza Asociada Señora Pabón Charneco.
Tengo que disentir de la Opinión emitida por este Tribunal, ya que limita erróneamente la figura del ad*347quirente involuntario a aquellos casos en los que un acreedor adquiere el bien ejecutado en la tercera subasta. Opino que el estándar para determinar si un adquirente es involuntario consiste en lo siguiente: si el adquirente es un acreedor asegurado con un crédito preferente —i.e., el Estado, el asegurador o el acreedor hipotecario—cuyo interés fundamental consiste en la protección de su crédito. Por el contrario, para que se pueda concluir que un adquirente es voluntario se necesita probar que la adquisición se perfec-cionó porque al adquirente le beneficiaba por ser un buen negocio.
Me parece, además, que el resultado ulterior de la Opi-nión Mayoritaria, lejos de proteger el régimen de propie-dad horizontal, agrava la crisis por la que pueden estar pasando los titulares de bienes sometidos a él. La Opinión que antecede perjudica no tan solo a las entidades finan-cieras —quienes son parte esencial de la política pública que fomenta el desarrollo de propiedad horizontal—, sino que también perjudica innecesariamente a los propietarios que enfrentan pleitos de ejecución de hipoteca y hasta al propio régimen de propiedad horizontal, que tendrá que esperar a la tercera subasta para comenzar a recibir el pago de las cuotas de mantenimiento.
I
Con el propósito de poner en contexto los fundamentos que me motivan a emitir esta Opinión disidente, a conti-nuación expondré aquellos hechos esenciales que motiva-ron la controversia del caso de epígrafe.
El 12 de abril de 2008, la Cooperativa de Ahorro y Crédito Oriental (en adelante, Cooperativa) constituyó una hipoteca en garantía de un pagaré otorgado como evidencia de un préstamo concedido al Sr. Carlos Iván Torres Silva (en adelante, Torres Silva), por $216,750, más los intereses a razón de un 8% anual sobre el balance del principal. Pos-*348teriormente, Palmas del Mar Homeowners Association (en adelante, Palmas), en virtud de la Ley de Control de Acceso, 23 LPRA sec. 64 et seq., demandó al señor Torres Silva en concepto de cobro de dinero por unas cuotas de mantenimiento adeudadas. El 11 de diciembre de 2008, Palmas obtuvo una sentencia a su favor.(1) Asimismo, el Consejo de Titulares del Condominio Beach Village Regime I (Consejo de Titulares) demandó al señor Torres Silva por cuotas de mantenimiento impagadas, en virtud de la Ley de Condominios, 31 LPRA sec. 1291 et seq. En ese caso se dictó una sentencia por estipulación el 9 de diciembre de 2009.(2)
Posteriormente, el señor Torres Silva incumplió con los pagos del contrato de préstamo, lo que provocó que la Co-operativa instara una Demanda en Ejecución de Hipoteca y Cobro de Dinero el 15 de junio de 2011. A consecuencia de esa acción legal, el señor Torres Silva llegó a un acuerdo extrajudicial y mediante escritura de dación en pago cedió a la Cooperativa el apartamento como pago total de las cantidades adeudadas. Véase Escritura de Dación en Pago y Cancelación de Pagaré Hipotecario otorgada el 12 de julio de 2011. En la referida escritura, las partes estipularon que el balance del principal al momento de su otorgamiento era de $237,080.96, y además, que no contaba con la capacidad económica para continuar con los pagos del préstamo hipotecario. Véase Apéndice de la Solicitud de certiorari, pág. 186.
El Consejo de Titulares, así como la recurrida Palmas, llevaron a cabo gestiones de cobro en contra de la Cooperativa, en concepto de las cuotas de mantenimiento adeu-dadas por el señor Torres Silva. A raíz de lo anterior, el 17 de abril de 2012, la Cooperativa presentó una Demanda de Sentencia Declaratoria. En síntesis, sostuvo que era un ad-*349quirente involuntario, pues adquirió el apartamento me-diante dación en pago y con el propósito de proteger su acreencia. Por tal razón, en cuanto a la Ley de Condominios, adujo que solo era responsable por el pago de la deuda co-rrespondiente a los seis (6) meses previos a la adquisición del apartamento. En cuanto a las cuotas de mantenimiento adeudadas por el señor Torres Silva bajo la Ley de Control de Acceso, la Cooperativa adujo que no respondía por estas.
Por su parte, los recurridos adujeron que la Cooperativa era un adquirente voluntario toda vez que acordó volunta-riamente con el deudor recibir la titularidad del aparta-mento en cuestión, fuera de un proceso judicial.
II
Tal y como adelanté, la controversia principal en este caso se circunscribe a determinar si la Cooperativa debe ser clasificada como adquirente voluntario al convertirse en titular de la propiedad hipotecada mediante un contrato de dación en pago; si, por el contrario, la Cooperativa es un adquirente involuntario. Para resolver esta controversia, es necesario, a su vez, determinar si la Cooperativa adquirió el apartamento deliberadamente porque le resultaba un buen negocio, o si, por el contrario, el interés fundamental de la Cooperativa consistió en proteger su acreencia y no mera-mente ser dueño del bien inmueble. Veamos.
El adjetivo “voluntario” se incorporó al Art. 41 de la Ley Núm. 104 de 25 de junio de 1958, conocida como Ley de Propiedad Horizontal, mediante enmienda por la Ley Núm. 157 de 4 de junio de 1976. Ahora bien, el adjetivo involuntario fue creado jurisprudencialmente por este Tribunal en Asoc. de Condómines v. Naveira, 106 DPR 88 (1977). En este caso, el demandado Naveira adquirió un apartamento en una subasta pública celebrada como remedio a una demanda en cobro de dinero y ejecución de hipoteca, instada por Federal National Mortgage Association. El apartamento en cuestión había sido hipotecado en ga*350rantía de un pagaré ascendente a $20,000. La Sentencia obtenida por el acreedor ascendió a $17,526.93, más $2,000 en concepto de costas y honorarios de abogado.
A la subasta pública del apartamento compareció Federal National Mortgage Association, Naveira, además de otros dos (2) licitadores. Naveira obtuvo la buena pro con una oferta final de $24,000, luego de superar seis (6) lici-taciones previas.
Así las cosas, la Asociación de Condómines demandó a Naveira en cobro de cuotas de mantenimiento. Por su parte, Naveira presentó una moción de sentencia sumaria en la que sostuvo que era un comprador de buena fe que podía aprovecharse de la preferencia de la hipoteca ejecutada que se encontraba en primer rango. No obstante, los tribunales a quo denegaron la solicitud de sentencia sumaria presentada por Naveira y este recurrió ante nos. Ante ese escenario, en aquella ocasión resolvimos que Naveira era un
[...] comprador en subasta de tal grado voluntario que hubo de sobrepujar a otros dos licitadores para llevarse el remate [, y] se colocó de su libre arbitrio en la situación de responsabilidad solidaria que define el [Art. 41]. Su razón de adquirir fue un acto volitivo dictado por su propia conveniencia en el campo de los negocios, y por tanto no puede invocar la preferencia que el Art. 40 (c) reserva al dueño de un crédito hipotecario. Dicha preferencia correspondía a la acreedora ejecutante Federal National Mortgage Association cuyo representante hizo dos ofertas en el acto de subasta [...] que fueron superadas por el recurrente [Naveira], Este detalle de incompatibilidad de intereses y de abierta competencia entre la acreedora hipotecaria y el adjudi-catario en subasta muestra en alto relieve la ausencia de con-dición en éste para reclamar la prelación reservada al “crédito hipotecario inscrito en el Registro de la Propiedad”. (Enfasis suplido). Asoc. de Condómines v. Naveira, supra, págs. 94-95.
Así, resolvimos que el “adquirente voluntario” se define como aquel cuya razón para adquirir “fue un acto volitivo dictado por su propia conveniencia en el campo de los negocios [...]”. (Énfasis suplido). Íd., pág. 94. Mencionamos como ejemplo de adquirente voluntario al comprador convencional, el donatario, el permutante o un licitador que se lleva la *351buena pro en la subasta del bien ejecutado. Id. Razonamos que un adquirente voluntario se coloca a su libre arbitrio en la responsabilidad solidaria por la conveniencia de un buen negocio como resultado de la transacción y, por lo tanto, no puede invocar la preferencia en la prelación de créditos que “el Art. 40(c) reserva al dueño de un crédito hipotecario”.(3) íd., págs. 94-95.
A pesar de haber resuelto propiamente la controversia del caso, decidimos entonces incorporar la figura del adquirente “involuntario”. Definimos al adquirente involuntario como aquella persona que ejerce un crédito preferente de los que se señalan en los incisos (a), (b) y (c) del Art. 40 de la Ley de Condominios, supra, 31 LPRA sec. 1293d, y “cuyo interés fundamental no es hacerse dueño del apartamiento sino proteger su acreencia constituida usualmente antes de que empiece a acumularse la deuda por gastos comunes del condominio”. (Énfasis suplido). Asoc. de Condómines v. Naveira, supra, pág. 97. Razonamos que, distinto al adquirente voluntario, quien tiene el poder de decidir voluntariamente asumir las cuotas de mantenimiento como un gravamen sobre el inmueble, el adquirente involuntario posee un crédito preferente al de las cuotas de mantenimiento “y su acreencia no debe sufrir disminución porque el deudor incumpla otra obligación ajena y extraña a la suya”. Íd.(4)
En resumen, identificamos que la diferencia principal entre un adquirente voluntario y uno involuntario es el disímil interés de uno y otro: el primero adquiere porque entiende que es un buen negocio, mientras que el segundo adquiere basado principalmente en el interés de proteger su acreencia. Asoc. de Condómines v. Naveira, supra, pág. 97.
*352Sin embargo, en el presente caso, una Mayoría de este Tribunal cimienta su conclusión en que en Asoc. de Condómines v. Naveira, supra, pág. 97, señalamos que
[b]ajo ninguna circunstancia sería equitativo exigir esa deuda al Estado o Municipio que ejecuta en cobro de contribuciones, al asegurador que exige judicialmente las primas de dos años o al acreedor hipotecario que ejecuta para recobrar el principal y los intereses pactados. Cualquiera de éstos sería un adquirente accidental que advendría dueño sólo en el caso de que realizado el apartamiento en subasta pública ningún lidiador se presentara y hubiere entonces el ejecutante que tomar la propiedad en pago total o parcial de su acreencia como único recurso para proteger su crédito.
A la luz de esas expresiones, la Mayoría en el presente caso pretende limitar la aplicabilidad de la figura del adquirente involuntario exclusivamente a aquellos casos en que el acreedor preferente adquiere la propiedad en tercera subasta, luego de que no haya licitador que supere el tipo mínimo.
Luego de evaluar con sumo detenimiento estas expresiones, opino que son una mera explicación no taxativa de lo que constituye un adquirente involuntario. Me parece, además, que nunca resolvimos que uno de los requisitos del adquirente involuntario consistía en la adquisición de la propiedad en una tercera subasta, como erróneamente concluye la Mayoría en el presente caso. Sea lo que fuere, nuestras expresiones a esos efectos constituyen obiter dictum.
Un análisis de la jurisprudencia posterior a Asoc. de Con-dómines v. Naveira, supra, confirma que el criterio medular para determinar si un adquirente es involuntario se reduce a si su interés fundamental es proteger su acreencia. Así, por ejemplo, en Vázquez Morales v. Caguas Federal Savs., 118 DPR 806, 809 (1987), reiteramos que un acreedor hipo-tecario que ejecuta su crédito “es un adquirente involuntario ‘cuyo interés fundamental no es hacerse dueño del apartamento sino proteger su acreencia constituida usualmente antes de que empiece a acumularse la deuda por gastos co*353muñes del condominio’ (Citando Asoc. de Condómines v. Naveira, supra, pág. 97).
Asimismo, en Doral Mortg. Corp. v. Alicea, 147 DPR 862 (1999) (Sentencia), concluimos que es adquirente involuntario aquel acreedor que voluntariamente adquiere otro crédito garantizado por una hipoteca de mayor rango, a pesar de que la adquisición se perfeccione antes de la subasta. Aunque en ese caso no explicamos los fundamentos para concluir que Doral Mortgage Corp. (en adelante, Doral) era un adquirente involuntario, sí señalamos que en virtud de nuestra jurisprudencia, “el rol de Doral es análogo al de un adquirente involuntario”. Íd., pág. 863. Además, las expresiones del entonces Juez Asociado Señor Rebollo López en su Opinión concurrente revelan que del expediente de ese caso se desprendía que Doral era un adquirente involuntario por razón de que era “un acreedor cuyo interés fundamental no [era] hacerse dueño del apartamiento sino proteger su acreencia constituida como hipoteca en segundo y tercer rango”. Íd., pág. 874. Queda claro, entonces, que el denominador común del adquirente involuntario es que el propósito de su adquisición consista en proteger su acreencia, no meramente adquirir en una tercera subasta luego de que no haya licitador que supere el tipo mínimo.(5)
Así pues, la determinación de si un adquirente es invo-luntario depende de elementos tanto objetivos como subje-tivos, a saber: (1) que el adquirente sea uno de los acreedores preferentes dispuestos en el Art. 40 de la Ley de Condominios, supra, entiéndase, el Estado, la aseguradora o el acreedor hipotecario; (2) el incumplimiento del deudor con respecto a sus obligaciones para con uno de los acreedores mencionados en el citado Art. 40 de la Ley de Condominios, y (3) que el interés fundamental o principal del adquirente sea la protección de su acreencia y no me*354ramente para concretar un buen negocio o para fines de inversión. Por el contrario, en caso de que se demuestre mediante preponderancia de prueba que el interés fundamental o principal del adquirente es la conveniencia de un buen negocio, entonces se trataría de un adquirente voluntario, a pesar de que sea un acreedor preferente y exista el incumplimiento que dio base a la ejecución de las garan-tías del crédito.
HH f—i H—i
En este caso, no existe controversia en torno a que la Cooperativa es un acreedor cuyo crédito está garantizado por una hipoteca y que el señor Torres Silva incumplió sus obligaciones para con la Cooperativa al dejar de efectuar los pagos del préstamo. Véanse: Opinión mayoritaria, pág. 333; Sentencia del TPI, pág. 2, Apéndice de la Solicitud de Certiorari, pág. 25. Sin embargo, de la Sentencia dictada por el Tribunal de Primera Instancia o del expediente no se desprenden las razones fundamentales para la adquisición del apartamento en cuestión. En otras palabras, en este caso aún no se ha dilucidado la controversia central, a saber: si la Cooperativa adquirió el apartamento en cuestión con el motivo principal de proteger su acreencia o si, por el contrario, lo adquirió por que le resultaba ser un buen negocio.
La Mayoría de este Tribunal concluye, sin embargo, que la Cooperativa se convirtió en un adquirente voluntario en la medida en que aceptó voluntariamente la dación en pago. Razona la Mayoría que la Cooperativa no estaba forzada a otorgar la escritura de dación en pago y que pudo haber continuado los procedimientos judiciales de cobro y ejecución de hipoteca. Véase Opinión mayoritaria, págs. 344-345. No puedo suscribir este razonamiento.
Ciertamente, la Cooperativa decidió alejarse del proceso de ejecución judicial para darle paso a un mecanismo extra*355judicial, menos contencioso y más económico para las partes. Sin embargo, a la luz de los hechos del presente caso, la dación en pago, lejos de ser una manifestación de volun-tades, bien podría ser una manifestación de la Cooperativa para principalmente perseguir la cosa hipotecada hasta sa-tisfacer el crédito. Un contrato de dación en pago no con-vierte automáticamente al adquirente en adquirente voluntario. Es deber de los tribunales analizar, caso a caso, si el propósito fundamental de la adquisición era proteger la acreencia de la manera más eficiente posible o si la adquisi-ción fue parte de un buen negocio concretado por el acreedor.
Por otro lado, la Mayoría de este Tribunal nos invita a inferir en un vacío que la adquisición del apartamento re-sultó en un buen y lucrativo negocio para la Cooperativa, toda vez que “pretirió” el proceso de subasta. Véase Opinión mayoritaria, pág. 344. Sin embargo, la realidad es que en este caso no existe evidencia que respalde esa tajante conclusión. Por el contrario, los hechos del presente caso lo que parecen indicar —prima facie— es que la adquisición se realizó para proteger la acreencia de la Cooperativa de la forma más costo-efectiva posible.(6) Además, como ya deja-mos claramente establecido, el requisito de que el proceso judicial de ejecución de hipoteca se continúe hasta la tercera subasta, nunca ha sido un requisito sine qua non para con-cluir que un adquirente es de carácter involuntario.(7) Nue*356vamente, el criterio determinante en estos casos es el pro-pósito principal para la adquisición.
Por último, me preocupa que el precedente que hoy esta-blece la Mayoría de este Tribunal parece enviar un mensaje equivocado a los acreedores hipotecarios al sugerirles que es más beneficioso obtener una sentencia de cobro y ejecución de hipoteca en lugar de utilizar métodos altemos al litigio contencioso que puedan redundar en beneficio para todas las partes, incluso la propia Rama Judicial. No debemos pa-sar por alto que mientras más pronto culmine el pleito, así mismo el régimen de propiedad horizontal comenzará a de-vengar las cuotas de mantenimiento. En otras palabras, a pesar de que la Opinión Mayoritaria da la impresión de que pretende proteger el bien común en el Régimen de Propie-dad Horizontal, lo cierto es que el resultado de esa decisión le ofrece a los acreedores hipotecarios una motivación jurí-dica para prolongar este tipo de pleito, aplazando inevita-blemente el pago de cuotas corrientes durante todos los años que dure el pleito. Quedará en manos de la Asamblea Legis-lativa atender esta controversia para proveer la resolución que mejor convenga a todos los interesados.
IV
En mérito de los fundamentos antes esbozados, revocaría la Sentencia recurrida y devolvería el presente caso al tribunal de instancia para que determine, a base de la prueba que en su día presenten las partes, si el propósito fundamental de la adquisición de la Cooperativa mediante dación en pago consistió en realizar un buen negocio o proteger su acreencia.

 La referida sentencia fue inscrita en el Registro de la Propiedad el 27 de enero de 2010.


 Esta sentencia no fue inscrita en el Registro de la Propiedad.


 El texto anterior del Art. 40 de la Ley Núm. 104 de 25 de junio de 1958, que atiende la prelación de créditos, contenía un lenguaje similar a Ley de Condominios vigente.


 Esto tiene el propósito de garantizar las fuentes de financiamiento para el desarrollo de condominios de manera que esa inversión no se vea afectada “o dismi-nuida por las cuotas de mantenimiento adeudadas por el deudor hipotecario que cum-ple así con la ‘función económica-social de facilitar a los individuos la posibilidad de disponer de hogar propio’ Vázquez Morales v. Caguas Federal Savs., 118 DPR 806, 809 (1987).


 Si bien es cierto que la adquisición de una propiedad en tercera subasta es la protección por excelencia de la acreencia, la realidad es que los acreedores cuentan con una variedad de derechos para proteger su crédito.


 Por esa misma razón opino que en este caso no debe ser determinante el hecho de que la Cooperativa de Ahorro y Crédito Oriental no obtuvo una sentencia a su favor, o que se haya desestimado la Demanda por inactividad. La Cooperativa llevó a cabo gestiones extrajudiciales que se concretaron en un acuerdo de dación en pago, el cual parecería —prima facie— haber sido otorgado para proteger su acreencia.


 Abase de la definición que el Tribunal hoy provee para la figura de adquirente involuntario, tendríamos que concluir que toda persona que adquiera antes de que la tercera subasta se declare desierta sería un adquirente involuntario. De hecho, bajo esta redefinición de la figura del adquirente involuntario, tendríamos que haber re-suelto en Doral Mortg. Corp. v. Alicea, 147 DPR 862 (1999), que Doral también era un adquirente voluntario. No puedo estar de acuerdo con tal definición. No hay duda de que el acreedor hipotecario cuenta con múltiples recursos provistos en ley o contrac-tualmente para proteger su acreencia. Llegar a la tercera subasta no es la única forma de proteger el crédito.
*356Debo advertir, además, que a base de la redefinición tan estricta y limitada que hoy hace este Tribunal en torno a la figura del adquirente involuntario, tendríamos que concluir que un acreedor hipotecario que obtiene la titularidad de un bien a raíz del abandono de la propiedad o cesión en un proceso bajo el Código de Quiebras Federal, podría también ser clasificado como un adquirente voluntario y, en conse-cuencia, ser responsable por el pago de cuotas de mantenimiento impagadas por el quebrado. Después de todo, hoy lo que este Tribunal establece es que ese acreedor es un deudor solidario de las cuotas de mantenimiento adeudadas.